PER CURIAM.
On petitioner’s request, writ of certiorari was granted and oral argument authorized pursuant to Article V, Section 4(2) of the Constitution of Florida, F.S.A. because of a certificate of the District Court of Appeal, Third District, that their decision in Loiselle v. Gladfelter, 160 So.2d 740 “passes upon a question of great public interest.” After further consideration we hold that the opinion of the District Court, supra, properly disposes of the questions of law presented and is approved by this court.
Accordingly the writ of certiorari heretofore entered is discharged.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.